DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 19, line 24: “by respective selected impedance sensors” should be changed to “by the respective selected impedance sensors”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19, line 15: “by respective selected impedance sensors” should be changed to “by the respective selected impedance sensors”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  claim 19, lines 22-23: “by respective selected impedance sensors” should be changed to “by the respective selected impedance sensors”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutaria et al. (U.S. Pub. No. 2018/0078195) (previously cited) in view of Riistama et al. (U.S. Pub. No. 2018/0263573).
Regarding claim 1, Sutaria discloses:
An apparatus for differentiating between medical states of a subject, the apparatus comprising: a feeding tube (at least figures 1A-1C and 9 and paragraphs 0020-0022 disclose wherein the apparatus can be a feeding tube); at least one first electrode (electrodes 904, 912, and/or 910) disposed on the distal end of the feeding tube (Figure 9 and paragraph 0175 disclose wherein at least one electrode 910 can be disposed at the distal end of the tube);  at least one second electrode (electrodes 120 and/or 118) sized and shaped for contacting a surface of a skin of a subject (Paragraph 0175 and figure 9 disclose wherein the system contains at least a second electrode (electrodes 120 and/or 118) located on the surface of the skin); and a non-transitory memory having stored thereon a code which, when executed by at least one hardware processor of a computing device (Paragraph 0231), while the feeding tube is in use, cause the at least one hardware processor to: (1) select a combination including a selected frequency spectrum of an alternating current and a selected electrode pair including the at least one first electrode and the at least one second electrode, wherein the selected electrode pair denotes a respective selected impedance sensor (Paragraph 0175 discloses wherein the system can measure impedance based on applied alternating current at a frequency between selected electrode pairs and paragraph 0195 discloses wherein the frequency can be selected); (2) compute an impedance value according to voltage over the respective selected impedance sensor and according to the alternating current applied at the selected frequency spectrum by the respective selected impedance sensor (Paragraph 0175 discloses wherein the system can measure impedance based on applied alternating current at a frequency between selected electrode pairs), and (3) compute a sub-impedance score according to the computed impedance value (paragraphs 0235-0246 detail wherein the measured impedance values are analyzed in order to calculate various impedance based parameters or scores (sub-impedance score) representative of conditions of the user); (4) iterate (1), (2), and (3) for another combination that includes the selected frequency of the alternating current applied by the respective impedance sensor and used to obtain the impedance value, for computing a plurality of computed sub-impedance scores at the selected frequency of the alternating current applied by the respective selected impedance sensors; (paragraph 0195 discloses wherein the impedance measurements are made continuously (iteratively) and between multiple different sensor pairs such that the steps of selecting a combination of electrode pairs at frequency for computing an impedance value so as to compute an impedance score would be performed iteratively or repeatedly so as to allow for continuous measurement) (5) differentiate between at least two medical states of the subject according to a plurality of the computed sub-impedance scores (paragraph 0176-0177 discloses wherein the system uses the impedance measurements to determine whether the GRV exceeds a threshold and/or whether peristalsis has been detected).
Yet Sutaria does not disclose:
iterate (1), (2), and (3) for another combination that includes at least another selected frequency of the current applied by the respective selected impedance sensor and used to obtain the impedance value, for computing a plurality of computed sub-impedance scores at a plurality of selected frequencies.

iterate (1), (2), and (3) for another combination that includes at least another selected frequency of the current applied by the respective selected impedance sensor and used to obtain the impedance value, for computing a plurality of computed sub-impedance scores at a plurality of selected frequencies (paragraph 0003 discloses wherein measuring impedance at different frequencies allows for the determination of resistance of the extracellular water so as to measure and indicate the amount of fluid present in that part of the body and at least paragraphs 0081-0082 disclose wherein electrode pairs are used to measure impedance at different frequencies such that the system measures impedance between electrodes pairs at specific locations to generate a sub impedance score at that measured frequency and then changes the measurement frequency to repeat or iteratively execute the impedance measurement at the electrode pairs/impedance sensor(s)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sutaria to incorporate iterate (1), (2), and (3) for another combination that includes at least another selected frequency of the current applied by the respective selected impedance sensor and used to obtain the impedance value, for computing a plurality of computed sub-impedance scores at a plurality of selected frequencies, as taught by Riistama, in order to allow for the determination of resistance of the extracellular water so as to measure and indicate the amount of fluid present in that part of the body (paragraph 0003). 
Regarding claim 2, Sutaria in view of Riistama discloses the apparatus of claim 1. Sutaria further discloses:
Paragraph 0175 and figure 9 disclose wherein the system contains at least a first electrode located at the distal end of the esophagus (904, 912, and/or 910) and a second electrode located on the surface of the skin below the level of the heart (120 and/or 118) that have a current channel between them that has a straight line between them that does not pass through the heart and paragraphs 0174 and 0316 disclose wherein low-pass filtering can be used to exclude interference from cardiac signals).
Regarding claim 4, Sutaria in view of Riistama discloses the apparatus of claim 1. Sutaria further discloses:
wherein the non-transitory memory further stores thereon code that when executed cause the at least one hardware processor to, prior to (5), compute an impedance score as an aggregation of a plurality of the sub-impedance scores computed for the iterating, wherein (5) comprises the differentiate between the at least two medical states of the subject according to the impedance score (paragraphs 0235-0251 detail wherein the multiple measured impedance values from multiple impedance sensor pairs are analyzed and used in calculations for computing various impedance based parameters or scores representative of conditions of the user and wherein the computed value is used to determine whether a reflux event has occurred).

wherein the sub-impedance score comprises a correlation between the impedance value and lung function, and the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between an initial baseline lung function and a change in lung function relative to the initial baseline lung function (paragraph 0318 discloses wherein the impedance sensor data is used to determine respiratory artifacts (lung function) and paragraph 0246 discloses wherein system analyzes the change in impedance measurements from the baseline impedance measurement in order to determine whether certain medical conditions or states exist).
Regarding claim 12, Sutaria in view of Riistama discloses the apparatus of claim 1. Sutaria further discloses:
wherein the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between lung fluid and fluid within a digestive system of the subject (paragraphs 0316-0318 discloses wherein the impedance sensors of the system can determine whether the feeding tube is located near or within the lungs or the stomach of the subject based on the impedance signals).
Regarding claim 14, Sutaria in view of Riistama discloses the apparatus of claim 1. Sutaria further discloses:
wherein the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between lung fluid and reflux in the esophagus of the subject (paragraphs 0316-0318 discloses wherein the impedance sensors of the system can determine whether the feeding tube is located near or within the lungs or the esophagus of the subject based on the impedance signals).
Regarding claim 15, Sutaria in view of Riistama discloses the apparatus of claim 1. Sutaria further discloses:
wherein the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between lung fluid and location of the feeding tube within the esophagus of the subject (paragraphs 0316-0318 discloses wherein the impedance sensors of the system can determine whether the feeding tube is located near or within the lungs or the esophagus of the subject based on the impedance signals).
Regarding claim 16, Sutaria in view of Riistama discloses the apparatus of claim 1. Sutaria further discloses:
wherein for each iteration, the another combination includes another frequency spectrum of the alternating current and a same electrode pair (paragraph 0195 discloses wherein the impedance are continuously made between sensor pairs and wherein the frequency can be selected such that the system would be capable of selecting another frequency spectrum at the same electrode pair so as to measure separate parameters or conditions based on the selected frequency).
Regarding claim 17, Sutaria in view of Riistama discloses the apparatus of claim 1. Sutaria further discloses:
wherein for each iteration, the another combination includes another frequency spectrum of the alternating current and another electrode pair (paragraph 0195 discloses wherein the impedance are continuously made between multiple different sensor pairs and wherein the frequency can be selected such that the system would be capable of selecting another frequency spectrum at different electrode pairs so as to measure separate parameters or conditions based on the selected frequency at different locations or areas of interest based on the selected electrode pair).
Regarding claim 18, Sutaria in view of Riistama discloses the apparatus of claim 1. Sutaria further discloses:
wherein at least one of: the at least one first electrode comprises a plurality of first electrodes, and the at least one second electrode comprises a plurality of second electrodes, and for each iteration, the another combination includes another electrode pair, and a same frequency spectrum of the alternating current (Paragraph 0175 and figure 9 disclose wherein the system contains a plurality of first electrodes (904, 912, and/or 910) and a plurality of second electrodes (120 and 118) and paragraph 0195 discloses wherein the impedance are continuously made between multiple different sensor pairs and wherein the frequency is 50Hz such that the system would be capable of selecting different electrode pairs at the same frequency so as to measure different locations or areas of interest based on the selected electrode pair). 
Regarding claim 19, Sutaria discloses:
A method of differentiating between medical states of a subject, the method comprising: iterating for a plurality of combinations each including a selected frequency of an alternating current applied by a respective selected electrode pair denoting an impedance sensor and used to obtain an impedance value, the respective selected electrode pair  (Paragraph 0175 discloses wherein the system can measure impedance based on applied alternating current at a frequency between selected electrode pairs and paragraph 0195 discloses wherein the impedance measurements are made continuously and between multiple different sensor pairs such that the steps of selecting a combination of electrode pairs at frequency for computing an impedance value so as to compute an impedance score would be performed iteratively or repeatedly so as to allow for continuous measurement) including at least one first electrode (electrodes 904, 912, and/or 910) disposed on a distal end of a feeding tube for feeding the subject (Figure 9 and paragraph 0175 disclose wherein at least one electrode 910 can be disposed at the distal end of the feeding tube 102) and at least one second electrode (electrodes 120 and/or 118) sized and shaped for contacting a surface of a skin of the subject (Paragraph 0175 and figure 9 disclose wherein the system contains at least a second electrode (electrodes 120 and/or 118) located on the surface of the skin): computing a plurality of impedance values according to voltage over the respective selected impedance sensor and according to each respective alternating current applied at the selected frequency by the respective selected impedance sensor, computing a sub-impedance score according to the computed impedance value applied by the respective selected impedance sensors (Paragraph 0175 discloses wherein the system can measure impedance based on applied alternating current at a frequency between selected electrode pairs and paragraphs 0235-0246 detail wherein the measured impedance values are analyzed in order to calculate various impedance based parameters or scores representative of conditions of the user); and differentiating between at least two medical states of the subject according to a plurality of the computed sub-impedance scores (paragraph 0176-0177 discloses wherein the system uses the impedance measurements to determine whether the GRV exceeds a threshold and/or whether peristalsis has been detected).
Yet Sutaria does not disclose:

However, in the same field of electrode configured feeding tube device, Riistama discloses:
iterating for a plurality of combinations each including at least another selected frequency of the current applied by a respective selected electrode pair denoting an impedance sensor used to obtain an impedance value, computing a plurality of sub-impedance scores at the plurality of selected frequencies according to the plurality of computed impedance values applied by respective selected impedance sensors (paragraph 0003 discloses wherein measuring impedance at different frequencies allows for the determination of resistance of the extracellular water so as to measure and indicate the amount of fluid present in that part of the body and at least paragraphs 0081-0082 disclose wherein electrode pairs are used to measure impedance at different frequencies such that the system measures impedance between electrodes pairs at specific locations to generate a sub impedance score at that measured frequency and then changes the measurement frequency to repeat or iteratively execute the impedance measurement at the electrode pairs/impedance sensor(s)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sutaria to incorporate iterating for a plurality of combinations each including at least another selected frequency of the current applied by a respective selected electrode pair denoting an impedance sensor used to obtain an 
Regarding claim 20, Sutaria discloses:
A computer program product for differentiating between medical states of a subject, comprising: a non-transitory memory having stored thereon a code which, when executed by at least one hardware processor of a computing device (Paragraph 0231), while a feeding tube (tube 102) is in use, cause the at least one hardware processor to: (1) select a combination including a selected frequency spectrum of an alternating current and a selected electrode pair (Paragraph 0175 discloses wherein the system can measure impedance based on applied alternating current at a frequency between selected electrode pairs and paragraph 0195 discloses wherein the frequency can be selected) including at least one first electrode (electrodes 904, 912, and/or 910) disposed on a distal end of a feeding tube for feeding the subject (Figure 9 and paragraph 0175 disclose wherein at least one electrode 910 can be disposed at the distal end of the feeding tube) and at least one second electrode (electrodes 120 and/or 118) sized and shaped for contacting a surface of a skin of the subject, wherein the selected electrode pair denotes a respective selected impedance sensor (Paragraph 0175 discloses wherein the system can measure impedance between selected electrode pairs based on applied alternating current at a frequency between the selected electrode pairs and paragraph 0195 discloses wherein the frequency can be selected); (2) compute an impedance value according to voltage over the respective selected impedance sensor and Paragraph 0175 discloses wherein the system can measure impedance based on applied alternating current at a frequency between selected electrode pairs), and (3) compute a sub-impedance score according to the computed impedance value (paragraphs 0235-0246 detail wherein the measured impedance values are analyzed in order to calculate various impedance based parameters or scores representative of conditions of the user); (4) iterate (1), (2), and (3) for another combination that includes the selected frequency of the alternating current applied by the respective impedance sensor and used to obtain the impedance value, for computing a plurality of computed sub-impedance scores at the selected frequency of the alternating current applied by the respective selected impedance sensors (paragraph 0195 discloses wherein the impedance measurements are made continuously and between multiple different sensor pairs such that the steps of selecting a combination of electrode pairs at frequency for computing an impedance value so as to compute an impedance score would be performed iteratively or repeatedly so as to allow for continuous measurement); (5) differentiate between at least two medical states of the subject according to a plurality of the computed sub-impedance scores (paragraph 0176-0177 discloses wherein the system uses the impedance measurements to determine whether the GRV exceeds a threshold and/or whether peristalsis has been detected).
Yet Sutaria does not disclose:
iterate (1), (2), and (3) for another combination that includes at least another selected frequency of the current applied by the respective selected impedance sensor and used to obtain the impedance value, for computing a plurality of computed sub-impedance scores at a plurality of selected frequencies.

iterate (1), (2), and (3) for another combination that includes at least another selected frequency of the current applied by the respective selected impedance sensor and used to obtain the impedance value, for computing a plurality of computed sub-impedance scores at a plurality of selected frequencies (paragraph 0003 discloses wherein measuring impedance at different frequencies allows for the determination of resistance of the extracellular water so as to measure and indicate the amount of fluid present in that part of the body and at least paragraphs 0081-0082 disclose wherein electrode pairs are used to measure impedance at different frequencies such that the system measures impedance between electrodes pairs at specific locations to generate a sub impedance score at that measured frequency and then changes the measurement frequency to repeat or iteratively execute the impedance measurement at the electrode pairs/impedance sensor(s)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sutaria to incorporate iterate (1), (2), and (3) for another combination that includes at least another selected frequency of the current applied by the respective selected impedance sensor and used to obtain the impedance value, for computing a plurality of computed sub-impedance scores at a plurality of selected frequencies, as taught by Riistama, in order to allow for the determination of resistance of the extracellular water so as to measure and indicate the amount of fluid present in that part of the body (paragraph 0003).
Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sutaria in view of Riistama, as applied to claim 1, and further in view of Hettrick et al. (U.S. Pat. No. 8914101) (previously cited).
Regarding claim 3, Sutaria in view of Riistama discloses the apparatus of claim 1. Sutaria further discloses:
wherein at least one of: the at least one first electrode comprises a plurality of first electrodes, and the at least one second electrode comprises a plurality of second electrodes, and further comprising generating a user interface for presentation on a display (Paragraph 0175 and figure 9 disclose wherein the system contains a plurality of first electrodes (904, 912, and/or 910) and a plurality of second electrodes (120 and 118) and paragraphs 0123, 0126, 0132, 0140, 0176-0177 disclose wherein the systems generates a display).
Yet Sutaria does not disclose:
the user interface depicting a lung function and/or lung fluid map, wherein the map presents an indication between each respective sub-impedance score and corresponding anatomical location of a plurality of anatomical locations corresponding to one of the selected electrode pairs of a respective combination, for visually identifying which areas of the lung are experiencing a relative decrease in function and/or an increase in lung fluid, wherein the map presents an indication of each respective sub-impedance score relative to a baseline indicative of normal or an initial state.
However, in the same field of electrode impedance measurement systems, Hettrick discloses:
the user interface depicting a lung function and/or lung fluid map, wherein the map presents an indication between each respective sub-impedance score and corresponding abstract, column 3, lines 2-48, column 4, lines 8-40 disclose wherein the system uses electrode arrangements for performing impedance measurements and creating a map of thoracic conductivity for determining fluid conditions of different thoracic areas including different parts or areas of the lung and column 9, lines 62-67 and column 10, lines 1-19 further disclose wherein the system can discriminate between edema in the left and right lungs and column 7, lines 62-67 and column 8, lines 1-2 disclose wherein the system displays the generated conductivity map).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the user interface depicting a lung function and/or lung fluid map, wherein the map presents an indication between each respective sub-impedance score and corresponding anatomical location of a plurality of anatomical locations corresponding to one of the selected electrode pairs of a respective combination, for visually identifying which areas of the lung are experiencing a relative decrease in function and/or an increase in lung fluid, wherein the map presents an indication of each respective sub-impedance score relative to a baseline indicative of normal or an initial state, as taught by Hettrick, in order to locate and differentiate the precise area where fluid is accumulating so as to ensure proper treatment or therapy is provided. 
Regarding claim 7, Sutaria in view of Riistama discloses the apparatus of claim 1, yet Sutaria does not disclose:

However, in the same field of electrode impedance measurement systems, Hettrick discloses:
wherein during at least one first iteration the at least one second electrode of the selected electrode pair corresponds to a left lung, and during at least one second iteration the at least one second electrode of the selected electrode pair corresponds to a right lung, and the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between lung fluid processes that affect both lungs equally from lung fluid processes that affect only one lung (column 2, lines 25-50 disclose wherein there are numerous right and left side electrode pairs for acquiring impedance data and column 4, lines 19-40 discloses wherein the electrode arrangements results in impedance measurements in respective left and right lung region data and column 9, lines 62-67 and column 10, lines 1-19 disclose wherein the system can discriminate between edema in the left lung, right lung, or both lungs).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein during at least one first iteration the at least one second electrode of the selected electrode pair corresponds to a left lung, and during at least one second iteration the at least one second 
Regarding claim 8, Sutaria in view of Riistama discloses the apparatus of claim 1, yet Sutaria does not disclose:
wherein during at least one first iteration the at least one second electrode of the selected electrode pair corresponds to a left lung, and during at least one second iteration the at least one second electrode of the selected electrode pair corresponds to a right lung, and the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between lung fluid levels in the left lung and lung fluid levels in the right lung.
However, in the same field of electrode impedance measurement systems, Hettrick discloses:
wherein during at least one first iteration the at least one second electrode of the selected electrode pair corresponds to a left lung, and during at least one second iteration the at least one second electrode of the selected electrode pair corresponds to a right lung, and the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between lung fluid levels in the left lung and lung fluid levels in the right lung (column 2, lines 25-50 disclose wherein there are numerous right and left side electrode pairs for acquiring impedance data and column 4, lines 19-40 discloses wherein the electrode arrangements results in impedance measurements in respective left and right lung region data and column 9, lines 62-67 and column 10, lines 1-19 disclose wherein the system can discriminate between edema in the left lung, right lung, or both lungs).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein during at least one first iteration the at least one second electrode of the selected electrode pair corresponds to a left lung, and during at least one second iteration the at least one second electrode of the selected electrode pair corresponds to a right lung, and the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between lung fluid levels in the left lung and lung fluid levels in the right lung, as taught by Hettrick, in order to locate and differentiate the precise area where fluid is accumulating so as to ensure proper treatment or therapy is provided.
Regarding claim 9, Sutaria in view of Riistama discloses the apparatus of claim 1, yet Sutaria does not disclose:
wherein during at least one first iteration the at least one second electrode of the selected electrode pair corresponds to a first lobe of a single lung, and during at least one second iteration the at least one second electrode of the selected electrode pair corresponds to a second lobe of the single lung, and the differentiate between the at least two medical states of the subject according to the computed sub- impedance score comprises differentiate between lung fluid levels in first and second lobes.
However, in the same field of electrode impedance measurement systems, Hettrick discloses:
column 2, lines 25-50 disclose wherein there are numerous electrode pairs on various regions (lobes) associated with the lung for acquiring impedance data and column 4, lines 19-40 discloses wherein the electrode arrangements results in impedance measurements in multiple areas or regions (lobes) of the lung  for determining fluid level status).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sutaria to incorporate wherein during at least one first iteration the at least one second electrode of the selected electrode pair corresponds to a first lobe of a single lung, and during at least one second iteration the at least one second electrode of the selected electrode pair corresponds to a second lobe of the single lung, and the differentiate between the at least two medical states of the subject according to the computed sub- impedance score comprises differentiate between lung fluid levels in first and second lobes, as taught by Hettrick, in order to locate and differentiate the precise area where fluid is accumulating so as to ensure proper treatment or therapy is provided.
Claim 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sutaria in view of Riistama, as applied to claim 1, and further in view of Averina et al. (U.S. Pub. No. 2011/0022127) (previously cited).

wherein the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between pulmonary edema and plural effusion according to the frequency spectrum of the selected combination.
However, in the same field of impedance-based fluid status measuring devices, Averina discloses:
wherein the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between pulmonary edema and plural effusion according to the frequency spectrum of the selected combination (paragraph 0112 discloses wherein using transthoracic impedance measurements the system can derive a fluid status indicator which can include distinguishing between pulmonary edema and pleural effusion and paragraphs 0120 and 0144 discloses wherein the system has a range of filter for applying a specific frequency range based on the type of measurement signal required).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between pulmonary edema and plural effusion according to the frequency spectrum of the selected combination, as taught by Averina, in order to differentiate between the two different medical states so as to ensure that proper treatment or therapy is provided based on the diagnosed or determined medical state. 

wherein pulmonary edema is differentiated from plural effusion according to an analysis indicating at least one of (i) impedance values that are relatively lower at electrodes at positions corresponding to at least one lobe indicative of pulmonary edema at the at least one lobe, and (ii) impedance values that are relatively lower at a base of a lung but relatively constant elsewhere are indicative of pulmonary effusion.
However, in the same field of impedance-based fluid status measuring devices, Averina discloses:
wherein pulmonary edema is differentiated from plural effusion according to an analysis indicating at least one of (i) impedance values that are relatively lower at electrodes at positions corresponding to at least one lobe indicative of pulmonary edema at the at least one lobe, and (ii) impedance values that are relatively lower at a base of a lung but relatively constant elsewhere are indicative of pulmonary effusion (paragraph 0103 discloses wherein the excess fluid is determined by measuring and analyzing whether impedance falls below a specified threshold and figure 1 and paragraph 0107 discloses wherein pulmonary fluid status is determined by electrodes located at an area or lobe associated with or indicative of pulmonary edema).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein pulmonary edema is differentiated from plural effusion according to an analysis indicating at least one of (i) impedance values that are relatively lower at electrodes at positions corresponding to at least one lobe indicative of pulmonary edema at the at least one lobe, and (ii) 
Regarding claim 11, Sutaria in view of Riistama discloses the apparatus of claim 1, yet Sutaria does not disclose:
wherein the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between pulmonary edema and plural effusion.
However, in the same field of impedance-based fluid status measuring devices, Averina discloses:
wherein the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between pulmonary edema and plural effusion (paragraph 0112 discloses wherein using transthoracic impedance measurements the system can derive a fluid status indicator which can include distinguishing between pulmonary edema and pleural effusion).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the differentiate between the at least two medical states of the subject according to the computed sub-impedance score comprises differentiate between pulmonary edema and plural effusion, as taught by Averina, in order to differentiate between the two different medical states so as to ensure that proper treatment or therapy is provided based on the diagnosed or determined medical state. 
Response to Amendment
Applicant amended claims 1, 19, and 20 in the response filed 01/03/2022.
Response to Arguments
The Applicant’s arguments with respect to claims 1-12 and 14-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 01/03/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792